Exhibit 10.1



   

Subcarteira    N° da Operacao 051-3 41007166-6

 

ltau Unibanco S.A. Cedula de Credito Bancario   Emprestimo para Capital de Giro
Garantido por Duplicata (Giropre -DP -
Parcelas Iguais/Flex)

 



 





Nome empresarial do emitente

 

Lakeland Brasil, S.A.

 

 



Qualificado(a) na proposta de abertura da conta corrente de deposito indicada no
subitem 1.14, designado Cliente

  

 



 

1.Dados da Cedula de Credlto Bancario

 

1.1. Data 1.2. Conta vinculada 1.3. Valor entregue 1.4 .Valor do IOF

 

11.01.2013

Agencia   Conta n° DAC       1576 02970 4 R$ 2.000.000,00 R$ 26,951.75

 

1.5. Valor da Tarifa de 1.6. Valor total emprestado 1.7. Vencimento da 1.8.
Comissao de Contractacao (TAC) (valor entregue,mais IOF Cedula concessao de
credito   e TAC, se financiados)     R$500.00 R$2,027,451.75 12.02.2014 0.00%

 

1.9. Itaú Seguro Capital de Giro

  1.9.1 Prêmio do ITau Seguro Capital de Girao [     ] sim     [   x   ] não R$
0,00

 

1.10 Taxa de juros remuneratórios

1.10.1. Ao Mês (30 dias) 1.10.2 Ao ano (360 dias) 1.10.3 Periodicidade de
Capitalização 1,095% 13,961% MENSAL

 

1.11. Garantia
                                                                                        1.12.
Conta Corrente de Deposito

1.11.1. Codigo (uso interno Do Banco) 1.11.2 Percentual Agencia Conta N° DAC
070-3 30% 1576 21707 7

 

1.13. Forma de pagamento em parcelas iguais

1.13.1. Quantidade de Parcelas

12

1.13.2. Valor de cada parcela (principal e juros)

R$ 183.442,54

1.13.3.Data de vencimento da primeira parcela 12/03/2013

1.13.4 Perido entre parcelas

 

UM MêS

       

 

 

 

 

1.13. Forma de pagamento em parcelas diferentes ou periodicidade nso uniforme

 

Parcela   Vencimento   Valor do principal da
parcela em R$   Parcela   Vencimento   Valor do principal da parcela
em R$ 001           031         002           032         003           033    
    004           034         005           035         006           036      
  007           037         008           038         009           039        
010           040         011           041         012           042        
013           043         014           044         015           045        
016           046         017           047         018           048        
019           049         020           050         021           051        
022           052         023           053         024           054        
025           055         026           056         027           057        
028           058         029           059         030           060        





1.14. Local de emissao 1.15. Local de pagamento   Salvador, Bahia   Salvador,
Bahia



 

 



Ate a data de vencimento indicada no subitem 1.7 ,pagaremos por esta Cedula de
Credito Bancário (Cedula") ao Itau Unibanco S.A., com sede na Praca Alfredo
Egydio de Souza Aranha, 100, Torre Olavo Setubal, Sao Paulo, SP, CNPJ n°
60.701.190/0001-04, designado ltau Unibanco, a divida em dinheiro, certa,
liquida e exigivel, correspondente ao valor total emprestado indicado no subitem
1.6 mais os encargos aqui previstos, conforme descritos nos itens 3 e 4.

 

 



2. Objeto -O Itau Unibanco emprestara a nos o valor constante do subitem 1.6,
mediante credito na conta corrente de deposito indicada no subitem 1.11, desde
que constituídas as garantias previstas no item "Garantias" desta Cédula.

 

 

 

 

3. Modo de Pagamento -Pagaremos todos os valores por nos devidos em decorrência
desta Cédula mediante debito que o Itau Unibanco fara na conta corrente de
deposito indicada no subitem 1.11, que devera ter saldo disponível suficiente,
para o que fica, desde ja, o Itau Unibanco expressamente autorizado.

3.1.A insuficiência de saldo disponível na conta corrente de deposito
configurara atraso no pagamento.

3.1.1. O Itau Unibanco poderá, a seu critério, transferir valores da conta
vinculada indicada no subitem 1.2 para a conta corrente de deposito indicada no
subitem 1.11 para nela gerar saldo suficiente para acolher os débitos.

3.1.1.1. Se, mesmo apos a transferência referida do subitem 3.1.1 0 saldo da
conta corrente de deposito for insuficiente, o Itau Unibanco, a seu exclusivo
critério, poderá efetuar o debito gerando adiantamentos a depositante, nos
termos do contrato de abertura da conta corrente de deposito do subitem 1.11 .

3.1.1.2. O deposito de valores na conta corrente de deposito amortizara primeiro
os adiantamentos a depositante que não tiveram origem nesta Cédula e depois os
adiantamentos a depositante originados pelos débitos relacionados com esta
Cedula.

 

 



4. Pagamento – O cliente pagará ao Itau Unibanco o valor total emprestado
indicado no subitem 1.6, acrescido de juros capitalizados a taxa do subitem 1.9,
conforme estipulado nos subitens 1.12 ou 1.13.

4.1. No caso de parcelas iguais indicadas no subitem 1 .12, o valor de cada
parcela e o indicado no subitem 1.12.2, composto de principal e juras, e será
debitado na data do respectivo vencimento; a primeira parcela vencera na data
indicada no subitem 1.12.3 e as demais vencerão a cada período indicado no
subitem 1.12.4, a partir da data de vencimento da primeira parcela.

4.1.1 . Os juros serão apurados pela aplicação da taxa do subitem 1.9 sobre o
saldo devedor desta Cédula, calculados conforme Tabela Price.

4.1.1.1. Para fins deste item 4.1.1, entende-se por Tabela Price o sistema de
imputação do pagamento em que o percentual de principal e o percentual de juros
de cada parcela variam no correr do tempo, de modo a manter-se constante o valor
de cada parcela.

4.2. No caso da forma de pagamento, indicada no subitem 1.13, o valor de cada
parcela será acrescido de juros, desde a data da operação ate 0 vencimento da
respectiva parcela, e será debitado na data de vencimento indicada no subitem
1.13.

4.3.O ITAU UNIBANCO PODERA NOS REPASSAR o VALOR DE TRIBUTOS E ENCARGOS QUE
VENHAM A SER CRIADOS, BEM COMO o AUMENTO DOS ATUAIS, EXIGIVEIS PELAS AUTORIDADES
COMPETENTES EM RAZAO DESTA CEDULA. OITAU UNIBANCO NOS INFORMARA SOBRE AS
ALTERACOES ANTES DO INICIO DA COBRANCA DO VALOR A SER REPASSADO.

4.4.o RECEBIMENTO, PELO ITAU UNIBANCO, DE DETERMINADA PARCELA NAO SIGNIFICARA
QUITACAO DAS ANTERIORES.

4.5.A comissão de concessão de credito indicada no subitem 1.8, incidente sobre
o valor emprestado indicado no subitem 1.6, será debitada nesta data da conta
corrente de deposito indicada no subitem 1.11.

4.5.1. Se ocorrer liquidação antecipada ou vencimento antecipado desta Cédula, o
Itaú Unibanco nos devolvera a comissão de concessão de credito em valor
calculado de forma proporcional ao período compreendido entre a data de
liquidação antecipada ou vencimento antecipado e a data de vencimento
originalmente contratada. comissão de concessão de credito proporcional ao tempo
não decorrido.

4.6. O cliente pagara o Imposto sobre Operações Financeiras (IOF) conforme a
legislação em vigor.

4.6.1. Se o IOF for financiado, o seu valor será incluído nas parcelas.

 

 

 

 

4.7. Os encargos previstos nesta Cédula Guros, comissão de concessão de credito,
taxa efetiva de juros, mensal e anual, tributos e contribuições, tarifas e
outras despesas) serão a n6s informados, imediatamente apos a sua apuração, em
planilha aparte, a qual integrara essa Cédula. . ´

5Seguro – O Itau Seguro Capital de Giro garante a quitação do saldo a vencer do
GIROPRÉ, em caso de morte por qualquer causa ou invalidez permanente total por
acidente dos sócios da empresa contratante do empréstimo. Serão elegíveis,
sócios que constem no contrato social desde 6 meses anteriores à data de
contratação do seguro e que possuam cotas que representem 10% ou mais do total
de cotas da empresa. Ao contratar o seguro, o premio será pago a vista para a
seguradora. O valor do premio é emprestado pelo Itau Unibanco ao Cliente para
pagamento à seguradora e integrara o valor total do empréstimo. O Cliente
declara esta ciente de que a contratação do seguro implica adesão automática as
condições gerais, as quais teve conhecimento antes da contratação, e que poderá
acessa-las pelo site www.itau.com.br

5.1o registro deste plano na SUSEP não implica, por parte da autarquia,
incentivo ou recomendação a sua comercialização

6Devedores Solidários -As pessoas ao final nomeadas, designadas Devedores
Solidários, declaram-se solidariamente responsáveis por todas as obrigações por
nos assumidas e assinam esta Cédula, concordando com os seus termos.

7Garantia -Para garantir o pagamento de qualquer valor relacionado a esta
Cédula, mesmo decorrente de adiantamentos a depositante, damos ao Itaú Unibanco
isolada ou cumulativamente as seguintes garantias:

7.1. Cessão fiduciária dos direitos sobre os créditos por nos entregues ao Itaú
Unibanco para prestação de serviços de cobrança, discriminados em relação anexa,
através de fita magnética ou de teleprocessamento, que tara parte desta Cédula;
ou cessão fiduciária, se os títulos representativos dos créditos forem entregues
endossados ao Itaú Unibanco;

7.1.1. os créditos dados em garantia serão passíveis nas praças onde o Itaú
Unibanco tiver agência, terão por devedores pessoas não Iigadas a nos,
designados Devedores, e serão em valor nunca inferior ao percentual de garantia
indicado no subitem 1.10 sobre o saldo devedor desta Cédula;

7.1.2 O cliente obriga-se a a notificar aos Devedores a garantia constituída;

7.1 3. o Itaú Unibanco selecionara os créditos dados em garantia, podendo
recusar qualquer urn deles e, a qualquer tempo, pedir a substituição de titulo
ou credito anteriormente aceito;

7.1.4 os créditos vencidos e não pagos, automaticamente, deixarão de integrar a
garantia;

7.1.5. enquanto não substituídos, os créditos recusados e os vencidos terão o
produto de sua cobrança creditado na conta vinculada;

7.2o cliente pagará, no ate da entrega dos créditos, a tarifa de cobrança
constante da Tabela de Tarifas, afixada nas agências.

7.3. se o cliente optar pela confecção e entrega do documento de cobrança
diretamente por n6s aos Devedores, obrigamo-nos a fazer constar desses
documentos a inscrição "credito dado em garantia ao Itaú Unibanco S.A., pagar
somente através da rede bancaria";

 

7.4 o Itaú Unibanco creditara na conta vinculada indicada no subitem 1.2 0
produto da cobrança dos créditos dados em garantia;

7.5o Itaú Unibanco transferira para a conta corrente de dep6sito indicada no
subitem 1 .14 0 saldo credor da conta vinculada indicada no subitem 1.2 que
exceder ao percentual contratado da garantia indicado no subitem 1.10 sobre o
saldo devedor desta Cédula;

7.6na hip6tese de atraso no pagamento ou de vencimento antecipado, autorizamos o
Itaú Unibanco a negociar os créditos dados em garantia e aplicar o produto da
negociação na amortização ou liquidação da dívida;

7.7o Itau Unibanco poderá manter o saldo da conta vinculada aplicado; nessa
hipótese, os direitos sobre a aplicação e os rendimentos auferidos pela
aplicação integrarão a garantia

7.8. outras garantias adicionais, se exigidas pelo Itaú Unibanco, prestadas pcr
meio de documentos anexos, parte integrante desta Cédula.

7.9o cliente substituira a(s) garantia(s) na hipótese de perda de seu objeto, ou
as reforçaremos na de diminuição ou insuficiência do seu valor.

8.Liquidação antecipada -o prazo de nossas obrigações decorrentes desta Cédula
foi estabelecido no interesse de ambas as partes, de forma que o pagamento
antecipado, inclusive na hip6tese de pagamento antecipado mediante recebimento
pelo Itaú Unibanco de recursos de outra instituição financeira, constitui
cumprimento de obrigação fora do prazo.

 

 

 

 

8.1 o cliente preestabelece, assim, que o saldo devedor na data do pagamento
antecipado consistira no valor do principal não amortizado, acrescido: (i) dos
encargos pactuados nesta Cédula para o período decorrido ate a data do pagamento
antecipado; (ii) dos encargos vincendos desde a data de vencimento antecipado
ate a data de vencimento originalmente pactuada, calculados a valor presente,
mediante deságio desses valores, tendo pcr base os encargos remuneratórios
indicados nesta Cédula; e (iii) de eventual indenização prevista no subitem 7.2
abaixo.

8.2. Fica estabelecido que a amortização antecipada, nos termos deste item 7,
devera ser realizada tendo valor mínimo correspondente a 1 (uma) parcela
prevista no preâmbulo, não sendo possível pagamento antecipado parcial de
parcela.

8.3 Fica estabelecido que, no momento do pagamento antecipado, o Itaú Unibanco
fará o calculo do valor presente do fluxo de pagamentos representativo das
parcelas vincendas, desde as datas de vencimento original mente pactuadas,
mediante o deságio desse fluxo, tendo por base a taxa de juros vigente para a
aplicação de recursos a nos disponível no momento do pagamento antecipado. Caso
o valor presente desse fluxo seja superior ao valor calculado nos termos do item
7(ii), acima, a diferença a maior consistira em indenização por nos devida ao
Itaú Unibanco a titulo de recomposição de seu custo de aplicação captação.

8.4. Se, na data da contratação, formos comprovadamente microempresa ou empresa
de pequeno porte nos termos da legislação aplicável, o Itaú Unibanco calculara o
Valor Presente da operação como segue:

8.4.1. se o prazo a decorrer for de ate 12 (doze) meses ou se a amortização ou a
liquidação antecipada ocorrer em ate 7 (sete) dias da contratação, com a
aplicação da taxa de juros remuneratórios do contrato conforme indicada no
subitem 1.10.1;

8.4.2. se o prazo a decorrer for superior a 12 (doze) meses, com a aplicação da
Taxa de Desconto resultante da taxa de juros remuneratórios indicada no subitem
1.11, deduzida a taxa SELIC aplicável na data da contratação e acrescida da Taxa
Selic do dia da amortização ou liquidação antecipada.

8.4.2.1Para os fins deste item 7, entende-se por ''Taxa SELIC" a taxa de juros
fixada pelo Conselho de Politica Monetária e divulgada pelo Banco Central do
Brasil, que, por determinação do Conselho Monetário Nacional, deve compor a Taxa
de Desconto para as amortizações ou liquidações antecipadas das operações de
credito especificadas em regulamentação aplicável.

 

 



9. Vencimento Antecipado -Autorizamos o Itaú Unibanco poderá considerar
antecipadamente vencida as obrigações decorrentes desta Cédula e exigível o
pagamento da dívida e encargos dessas obrigações na data do vencimento
antecipado, na ocorrência de qualquer dos seguintes casos:

(a) inadimplemento pelo cliente ou por qualquer devedor solidário, de qualquer
obrigação principal ou acessoria, decorrente desta cédula ou de qualquer outro
instrumento celebrado pelo cliente e o Itau Unibanco ou com qualquer outra
sociedade controlada, direta ou indiretamente, pela Itau Unibanco Holding SA.

(b)se o cliente tiver requerida ou decretada sua falência, ingressar com
qualquer requerimento de recuperação judicial, propuser plano de recuperação
extra judicial, for dissolvido ou sofrer legitimo protesto de titulo por cujo
pagamento seja responsável, ainda que na condição de garantidor;

(c)morte, insolvência, interdição de qualquer um dos devedores solidários ou de
outros coobrigados, ou ocorrência de qualquer evento descrito no item (b), em
relação a qualquer dos devedores solidários, sem que o cliente apresente
substituto idôneo, aceito pelo Itau Unibanco, no prazo de quinze (15) dias a
contar da data da ocorrência do evento;

(d)se as garantias reais ou pessoais, constituídas nos termos desta cédula ou de
seus anexos, se tornarem inábeis, improprias ou insuficientes para assegurar o
pagamento das obrigações decorrentes desta cédula e não forem substituídas ou
complementadas, no prazo de 15 quinze dias de comunicação encaminhada pelo Itau
Unibanco;

(e)houver sentença condenat6ria transitada em julgado, em razão de pratica,
nossa ou de pessoa física atuando como nosso administrador, de atos que importem
em discriminação de raça ou de gênero, trabalho infantil, trabalho escravo,
assedio moral ou sexual, ou crime contra o meio ambiente;

9.1 O cliente obriga-se a comunicar ao Itau Unibanco, imediatamente, a
ocorrência de qualquer dos eventos descritos nos itens (b), (c) ou (e) previstos
acima

 

 

 

 

 



10. Reorganizações Societárias – o cliente compromete-se a comunicar
imediatamente ao Itaú Unibanco

(a) qualquer processo de reorganização societária (cisão, fusão, incorporação,
etc.), alteração da sua atividade principal, alienação de estabelecimento
comercial ou de parcela significativa de seus ativos ou mudança de controle,
direto ou indireto, em que n6s ou nosso controlador, direto ou indireto,
estejamos envolvidos. ,

(b) alteração do seu objeto social ou de sua atividade principal ou alienação de
estabelecimento comercial ou de parcelas significativas de bens ou direitos
registrados em seu ativo permanente;

10.1Ocorrido qualquer dos eventos previstos no "caput" deste item, o ltau
Unibanco podera considerar antecipadamente vencidas as obrigações desta Cédula e
exigível, de imediato, o pagamento do total da dívida.

 

11. Atraso de Pagamento e Multa -Sem prejuízo de vencimento antecipado, se
houver atraso no pagamento de qualquer obrigação pecuniária decorrente desta
Cédula, incidira sobre os valores devidos e não pagos, a taxa de juros
remunerat6rios indicada no subitem 1.9, acrescida de juros morat6rios de 1% (um
por cento) ao mês, todos calculados de forma pro rata e capitalizada na
periodicidade do subitem 1.9.3, desde a data de vencimento da obrigação, ainda
que por antecipação, ate a data de seu efetivo pagamento, e multa de 2% (dois
por cento).

11.1. Pagaremos também, tanto no caso de cobrança judicial ou extrajudicial,
despesas de cobrança, inclusive custas e honorários advocatícios.

11.2.CASO EXISTAM OBRIGACOES PECUNIARIAS DECORRENTES DESTA CEDULA VENCIDAS,
AINDA QUE ANTECIPADAMENTE, E NAO PAGAS, o ITAU UNIBANCO PODERA:

11.2.1. COMPENSAR A Dívida MENCIONADA NO SUBITEM 9.2, ACIMA, COM VALORES QUE o
ITAU UNIBANCO DEVA A QUALQUER TITULO A NOS OU AOS DEVEDORES SOL/OARIOS,
INCLUSIVE RECURSOS OU APLICACOES FINANCEIRAS QUE NOS OU OS DEVEDORES SOLIDARIOS
MANTIVERMOS NO ITAU UNIBANCO;

11.2.1.1. Para os fins do subitem 9.2.1, acima, os valores devidos pelo Itaú
Unibanco que forem objeto da compensação ali descrita serão considerados
vencidos na data da efetivação da compensação. ,

.

11.3. o RECEBIMENTO DO PRINCIPAL, PELO ITAU UNIBANCO, NAO SIGNIFICARA QUITACAO
DOS ENCARGOS PREVISTOS NESTA CEDULA.

 

 

12.Tarifas -Por esta operação de empréstimo, pagaremos ao Itaú Unibanco na data
da contratação, a tarifa de contratação prevista no subitem 1.5 que, se
financiada, terá o seu valor incluído nas parcelas.

 

13.Custo Efetivo Total ("CET") -Nos declaramos que tomamos ciência do Custo
Efetivo Total (UCET"), conforme definido no subitem 13.1, previamente a
contratação desta operação, bern como dos fluxos considerados no calculo do CET,
conforme planilha de calculo que nos foi entregue (“ planilha").

13.1. Para os fins desta Cédula, entende-se por Custo Efetivo Total ("CET") o
custo total desta operação, expresso na forma de taxa percentual anual, indicado
na Planilha. Para o calculo do CET são considerados: (a) o valor do credito
concedido; (b) o numero de parcelas a pagar e a data de pagamento de cada uma;
(c) o prazo da opera.;ao, em dias corridos, a partir da data da libera.;ao ate o
vencimento da ultima parcela; e d) a taxa de juros remuneratórios, o valor dos
tributos, das tarifas bancarias e das demais despesas previstas nesta Cédula.

 

14.Despesas -Se o Itaú Unibanco levar esta Cédula e suas garantias a registro,
pagaremos todas as despesas dele decorrentes.

12.1. o Itaú Unibanco informara a nos o valor das despesas com 5 (cinco) dias de
antecedência a realização do debito a ser processado nos termos do item 3.

 

 

 

 

 

 

 



15. Divulgação de Atraso no Pagamento -Na hipótese de ocorrer descumprimento de
qualquer obriga.;ao nossa ou dos Devedores Solidários decorrentes desta Cédula,
ou atraso no pagamento de qualquer valor devido em decorrência desta Cédula, o
Itaú Unibanco comunicara o fato a SERASA, ao SPC (Servi.;o de Porte.;ao ao
Credito), bem como a qualquer outro 6rgao encarregado de cadastrar atraso no
pagamento e descumprimento de obriga.;ao contratual.

 

 



16. Sistema de Informação de Credito (SCR) -Nos e os Devedores Solidários
autorizamos o Itaú Unibanco e as sociedades sob controle direto ou indireto da
Itaú Unibanco Holding S.A., a qualquer tempo, mesmo ap6s a extinção desta
opera.;ao a:

a)fornecer ao Banco Central do Brasil (BACEN), para integrar o SCR, informações
sobre o montante de nossas dívidas a vencer e vencidas, inclusive as em atraso e
as operações baixadas com prejuízo, bern como o valor das coobrigações por nos
assumidas e das garantias por nos prestadas, e

b)consultar o SCR sobre eventuais informações a nosso respeito nele existentes.

16.1. A finalidade do SGR e prover o BAGEN de informações sobre operações de
credito para supervisão do risco de credito e intercambio de informações entre
instituições financeiras.

16.1.1. Estamos cientes de que a consulta ao SCR depende desta nossa
autoriza.;ao previa e declaramos que eventual consulta anterior, para fins desta
operação, contou com a nossa autoriza.;ao, ainda que verbal.

16.1.2. Poderemos ter acesso, a qualquer tempo, aos dados do SeR pelos meios
colocados a nossa disposição pelo SAGEN e, em caso de divergência nos dados do
SCR fornecidos pelo Itaú Unibanco ou sociedade sob controle direto ou indireto
da ltau Unibanco Holding S.A., pedir sua correção, exclusão ou registro de
anotação complementar, inclusive de medidas judiciais, mediante solicita.;ao
escrita e fundamentada ao Itaú Unibanco

 

 



17.Responsabilidade ambiental -Declaramos que: (i) não existem contra n6s
processos judiciais ou administrativos relacionados a questões trabalhistas
relativas a saúde ou segurança ocupacional, inclusive quanto a trabalho escravo
ou infantil, nem tampouco relacionados a questões ambientais;

(ii) nossas atividades e propriedades estão em conformidade com a legislação
ambiental brasileira, principalmente quanto ao licenciamento ambiental e alei de
Biosseguran.;a; e (iii) os recursos decorrentes desta Cédula serão destinados
apenas a finalidades Ilícitas que atendam rigorosamente a legislação trabalhista
relativa a saúde e segurança ocupacional, inclusive quanto a ausência de
trabalho análogo ao escravo e infantil, bern como a legislação ambiental
brasileira ..

17.1. Durante a vigência desta Cédula, deveremos respeitar a legislação e
regulamentação ambiental e trabalhista em vigor no Brasil, especial mente as
normas relativas a saúde e segurança ocupacional, a inexistência de trabalho
análogo ao escravo e infantil.

17.2. Obrigamo-nos a obter todos os documentos (laudos, estudos, relatórios,
licenças, etc.) exigidos pela legislação e regulamentação ambiental e
trabalhista em vigor no Brasil, mantendo-os vigentes e atestando o seu
cumprimento, e a informar ao Itau Unibanco, imediatamente, a manifesta.;ao
desfavorável de qualquer órgão publico.

17.3. Independente de culpa, ressarcirernos o Itaú Unibanco de qualquer quantia
que este seja compilado a pagar, bem como o indenizaremos por quaisquer perdas e
danos referentes a danos ambientais ou relativos a saúde e segurança ocupacional
que, de qualquer forma a autoridade entenda estar relacionado a utilização dos
recursos desta Cédula

 

 



 

 

 

18. Tolerância – A tolerância de uma das partes quanto ao descumprimento de
qualquer obrigação pela outra parte não significara renuncia ao direito de
exigir o cumprimento da obrigação, nem perdão. Nem alteração do que foi aqui
contratado.

  

 



19. Solução Amigável de Conflitos - Para a solucão amigável de eventuais
conflitos relacionados a esta Cédula, poderemos dirigir nosso pedido de
reclamação a nossa agencia do Itaú Unibanco. O Itaú Unibanco coloca ainda a
nossa disposição o SAC. Itaú (0800 728 0728) o SAC – Itaú exclusive ao
deficiente auditivo (0800 772 1722) e o Fale Conosco (www.itau.com.br) Se não
for solucionado conflito, poderemos recorrer a Ouvidoria Corporativa Itaú (0800
570 0011) em dias úteis das 9h as 18h.Caixa postal 67.600 CEP 03162-970

20. Declaração de Leitura – O cliente e os devedores solidários ao assinarem a
presente cédula declaram que a leram previamente e que não possuem nenhuma
duvida em relação a qualquer de suas clausulas;

 

 



21. Foro – Fica eleito o Foro da Comarca do local de emissao desta Cédula
podendo a parte que promover a ação optar pelo Foro do nosso domicílio.

 

Local e data indicados na primeira pagina desta cédula.

 

Cliente

 

Nome Emrpesarial: Lakeland Brasil S/A:

 

/s/ Miguel G. Bastos   Miguel G. Bastos   Lakeland Brasil S/A   Dir.Presidene  

 

Devedor Solidário

 

Nome: /s/ Miguel G. Basto   CPF/CNP 125.891.95+53   Telephone: 71/3390.3000  
Endereço:  

 

 

 

